Citation Nr: 0006634	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

2.  Entitlement to service connection for headaches, 
including as secondary to a neck injury or as secondary to an 
acquired psychiatric disorder.

3.  Entitlement to service connection for a heart disability 
as secondary to medication taken for a service-connected 
condition.

4.  Entitlement to service connection for a left hand 
disability due to exposure to Agent Orange.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or based on being 
housebound.

6.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1964 to January 
1972.  By rating action dated in June 1980, the Department of 
Veterans Affairs (VA) Regional Office (RO), Cleveland, Ohio, 
denied entitlement to service connection for head and neck 
wounds.  The veteran was duly notified of the decision and 
did not submit an appeal.  In a September 1984 rating action, 
service connection was denied for headaches.  The veteran 
appealed from the decision; however, he later withdrew his 
appeal.  

In an August 1993 rating action, the regional office denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or based on being housebound.  
The veteran appealed from that decision.  In November 1993, 
the regional office denied entitlement to a clothing 
allowance.  The veteran also appealed from that decision.  In 
a May 1994 rating action, the regional office denied 
entitlement to service connection for disabilities of the 
abdomen, lower extremities, and feet, a sleep disorder, a 
genitourinary disability, an enlarged liver, depression and a 
cardiac disability, all either directly incurred in service 
or as a result of Agent Orange exposure.  The veteran 
appealed from those decisions.  In the May 1994 rating 
action, service connection was again denied for headaches, 
apparently on a de novo basis.  The veteran appealed from 
that decision.

The case was initially before the Board of Veterans' Appeals 
(Board) in January 1998 when service connection for the 
claimed disabilities of the abdomen, lower extremities and 
feet (excluding residuals of a fracture of the left fibula), 
a genitourinary disability, and an enlarged liver was denied.  
The appeal for entitlement to service connection for 
depression and a sleep disorder was dismissed.  The Board 
remanded the remaining matters on appeal for further action 
by the regional office.   The regional office later confirmed 
and continued the prior denials of service connection for the 
remaining conditions at issue.  The case is again before the 
Board for further appellate consideration.

In the January 1998 Board decision, the Board noted that the 
veteran had submitted claims for various conditions as due to 
Agent Orange exposure in service, including a skin condition, 
eye condition, poor vision, gastrointestinal disorder, 
hypotension, blood disorder, a respiratory disorder and a 
prostate disability and had also claimed service connection 
for memory problems and a dry mouth.  The Board asked that 
those matters be adjudicated by the regional office.  
However, in a statement received in March 1998, the veteran 
indicated that he wished to withdraw all claims related to 
Agent Orange exposure.  In October 1999, the veteran was 
advised by the regional office that it had considered his 
statement in March 1998 as a request to withdraw the clams 
for service connection for a skin disability, itchy eyes, 
poor vision, gastrointestinal disability, to include stomach 
problems and diarrhea, hypotension to include irregular blood 
pressure, a blood disorder, a respiratory condition and 
prostate infections.  It was noted that his claim for a 
kidney disorder noted in the Board remand was considered to 
be part of the gastrointestinal condition for which service 
connection was denied.  It was indicated that entitlement to 
service connection for headaches as secondary to Agent Orange 
exposure would be dropped as an issue, but that the issue of 
service connection for headaches as secondary to a neck 
injury or secondary to an acquired psychiatric disability 
would continue to be considered as part of the appeal.  

The issue of entitlement to a clothing allowance will be 
addressed in the remand that follows this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim for 
service connection for headaches, and entitlement to special 
monthly compensation has been obtained by the regional 
office.  

2.  By rating action dated in June 1980, the regional office 
denied entitlement to service connection for head and neck 
wounds.  The veteran was duly notified of the decision and 
did not submit an appeal.

3.  The additional evidence since the June 1980 rating action 
regarding the claim for service connection for a neck 
disability is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The claim of entitlement to service connection for head 
and neck wounds is not plausible.  

5.  Headaches were not demonstrated during the veteran's 
period of active military service or for many years following 
his release from active duty.  The veteran is service-
connected for post-traumatic stress disorder (PTSD).  The 
evidence does not establish that the veteran's headaches are 
secondary to a service-connected acquired psychiatric 
disorder.

6.  A heart disability was not demonstrated during the 
veteran's active military service or subsequent to military 
service.  A heart disability is not shown to be related to 
medication taken for a service-connected psychiatric 
disability.  

7.  A left hand injury was not demonstrated during the 
veteran's active military service.  A current left hand 
disability has not been identified. 

8.  The veteran is capable of performing most activities of 
daily living; he is able to walk without the assistance of 
another person and to protect himself from the hazards 
incident to daily living.  He is not confined to his home or 
the immediate premises.


CONCLUSIONS OF LAW

1. The June 1980 rating action denying entitlement to service 
connection for a neck disability is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§  3.104(a), 20.302 
(1999).  

2.  The evidence received since the June 1980 rating action 
denying entitlement to service connection for a neck 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

3.  The veteran's claim for entitlement to service connection 
for a neck disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  Headaches were not incurred in or aggravated during the 
veteran's active military service and have not been shown to 
be a result of a service-connected psychiatric disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

5.  The veteran's claims for service connection for a heart 
disability on a direct basis or as due medication taken for a 
service-connected disability and a left hand disability, 
based on Agent Orange exposure in service, are not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§  3.307, 3.309 (1999).

6.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§  3.350, 
3.352 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has submitted evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims, because such additional 
development would be futile.  38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  As will be 
explained below, the Board finds that the claims for service 
connection for a heart disability and a left hand disability 
are not well grounded.  The Board finds that the claim for 
service connection for headaches and the claims for a 
clothing allowance and special monthly compensation are well 
grounded.

I.  Whether New and Material Evidence has been submitted to 
Reopen a Claim
of Entitlement to Service Connection for Residuals of a Neck 
Injury

By rating action dated in June 1980, service connection was 
denied for a neck disability.  The veteran was duly notified 
of that decision and did not submit an appeal.   

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§  
3.104(a), 20.302.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with other evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  A recent decision by the U. S. Court of Appeals 
for the Federal Circuit modified the standard for finding 
whether recently submitted evidence is new and material.  
Hodge v. West, 155 F.3d, 1356 (1998).  That case removed the 
standard which required that the new evidence raise a 
reasonable possibility that the new evidence would change the 
outcome of the matter.  

In this case, the evidence of record at the time of the June 
1980 rating action included the veteran's service medical 
records which did not reflect any reference to a neck injury.  

The newly submitted evidence consists of VA medical records 
dated beginning in 1992.  While this evidence is cumulative, 
it also contains an opinion by a VA examiner that the 
veteran's reduced motion of the cervical spine was the result 
of an injury received while on active duty.  This evidence is 
new and material since it purports to provide a necessary 
element of the veteran's claim.  That is that he has a 
current disability related to his military service.  With the 
submission of this new and material evidence, the veteran's 
claim is thus reopened.  38 U.S.C.A. § 5108; 39 C.F.R. 
§ 3.156(a).  

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The service medical records are negative for a neck injury.  
The first indication in the record of a neck injury occurs in 
1992.  When the veteran was examined by the VA in December 
1992, his complaints included pain in the neck.  On 
examination, there was some limitation of motion of the 
cervical spine.  There were no deformity and no weakness.  

The veteran was afforded a general medical examination for 
the VA in December 1992.  His complaints included pain in the 
neck.  Examination of the musculoskeletal system showed a 
scar at the volar left forearm but was otherwise without 
evidence of disease, injuries, scars, or functional effects.  
A neck injury was not diagnosed.  

In November 1994, the veteran was afforded an aid and 
attendance/housebound status examination for the VA.  On 
physical examination, it was indicated that the neck was 
unremarkable.  It was indicated that there was no limitation 
of motion or deformity of the cervical spine.  The 
impressions did not include a neck disability.  

VA outpatient treatment records were later received 
reflecting an X-ray study of the veteran's cervical spine in 
December 1996.  The impression was post-traumatic compression 
of C6 resulting in degenerative changes from C5 through C7.  
Another X-ray study of the cervical spine in July 1998 showed 
minimal hypertrophic changes. 

The veteran was afforded an examination for the VA in July 
1998.  He reported chronic head and neck pain.  It was stated 
that he had received a blast injury from a mortar round in 
Vietnam and at the time sustained a hairline fracture of the 
cervical vertebrae.  On physical examination, there was no 
tenderness to palpation of the head or cervical spine.  Neck 
flexion was normal.  Extension was reduced to 20 degrees.  
Right lateroflexion was to 30 degrees and left lateroflexion 
to 20 degrees.  Right rotation was to 60 degrees and left 
rotation to 60 degrees.  The examiner indicated that the 
veteran had a reduced motion of the cervical spine which, in 
his opinion, was a result of the injury received while on 
active duty.  

The evidence includes X-ray studies reflecting the presence 
of cervical spine disabilities, including degenerative 
arthritis.  However, these conditions were initially 
medically demonstrated many years following the veteran's 
separation from military service, and are too remote in time 
to reasonably be related to service.  When he was examined 
for the VA in July 1998, the examiner expressed an opinion 
that the reduced motion of his cervical spine was a result of 
an injury received while on active duty.  However, this 
opinion was based on medical history furnished by the 
veteran.  The Board is not required to accept doctor's 
opinions that are based upon the appellant's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995).  
The diagnoses can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  The only 
nexus presented is the veteran's own contentions, and as a 
lay person, he is unqualified to render a medical opinion.  
While the veteran is competent to provide evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2Vet. 
App. 492 (1992).  Thus, there is no finding of an inservice 
occurrence and no medical nexus given for the veteran's 
current complaints to his miliary service.  Thus the claim is 
not well grounded.  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of neck problems in service or 
shortly thereafter would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with trauma incurred in the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  The Claim for Service Connection for Headaches as 
Secondary to a Neck
Injury or as Secondary to an Acquired Psychiatric Disorder

The veteran's service medical records do not reflect any 
reference to headaches.  

In April 1984 the veteran submitted a claim for service 
connection for headaches and a psychiatric disability.  

A VA outpatient treatment record dated in May 1984 reflects 
diagnoses of anxiety and chronic tension cephalalgia.  

By rating action dated in September 1984, service connection 
was denied for post-traumatic stress disorder and headaches.  
The veteran appealed from those decisions; however, he later 
withdrew the appeal.  

Medical records were later received from C. R. Keller, D.O., 
reflecting treatment of the veteran for various conditions 
from 1987 to 1991.  In April 1987, assessments were made of 
post-traumatic stress disorder and cephalalgia secondary to 
the post-traumatic stress disorder.  

The veteran was afforded a neurological examination for the 
VA in December 1992.  He indicated that he had developed 
severe headaches beginning in 1980.  He had a history of 
headaches that he described as severe and occasionally 
awakened him from sleep.  They were sharp and bifrontal and 
were relieved with Tylenol.  The impressions included 
cephalalgia, rule out post-traumatic headaches.  

 The veteran was afforded an examination for the VA in July 
1998.  He reported chronic head and neck pain.  He reported 
receiving a blast injury from a mortar round in Vietnam and 
sustaining a hairline fracture of the cervical vertebrae.  He 
stated that headaches began immediately and he had continued 
to have them at the current time.  The headaches were present 
on awakening and lasted throughout the day.  The headaches 
were aggravated by neck movement and by driving and sitting.  
He took over-the-counter pain medications as well as 
prescription medications with some benefit.  On examination, 
there was no tenderness to palpation of the head or cervical 
spine.  There was some limitation of motion of the cervical 
spine.  Cranial nerves II to XII were intact.  Strength, 
sensation and reflexes were within normal limits.  The 
examiner stated it was his impression that the headaches, 
rather than being tension as previously diagnosed, were in 
fact migraine based, based upon the typical migraine 
symptomatology of throbbing pain, photophobia and the 
severity of the pain.

The veteran was again examined for the VA in September 1998.  
The head was normocephalalic and atraumatic.  Neurological 
examination showed cranial nerves II through XII to be 
grossly intact.  The impressions included post-traumatic 
migraine headaches secondary to trauma while in service.  

In an October 1998 addendum, the examiner who conducted the 
July 1998 examination stated that, with regard to the 
question of whether medication taken for post-traumatic 
stress disorder was causative of headaches, the answer was 
unequivocally no.  

In a September 1998 report, a VA staff psychiatrist indicated 
that the veteran's headache might be due to his blood 
pressure problem.  He stated it could be a tension headache 
which was part of his post-traumatic stress disorder symptoms 
or due to Doxepin, wherein one of the side effects was 
headaches.  He stated that it could also be due to his blood 
pressure problems.  

In a May 1999 report, a staff psychiatrist indicated that the 
veteran's headaches could be due to a blast injury from a 
mortar round in Vietnam; however, in order to determine the 
nature and cause of the headaches, he should be examined by a 
neurologist with possible laboratory examinations such as a 
CT scan or MRI.  

In a subsequent addendum, a VA physician indicated that the 
claims file had been reviewed, as were the physicians' 
reports.  He stated that it was more likely than not that the 
veteran's headaches were migraine type and idiopathic in 
nature and were unrelated to military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the veteran's service medical records do not 
reflect any reference to headaches.  He initially claimed 
service connection for headaches in April 1984, a number of 
years following his separation from military service.  A 
private physician, Dr. Keller, expressed an opinion in April 
1987 that his headaches were secondary to his service-
connected post-traumatic stress disorder.  When the veteran 
was examined by the VA in September 1998, the examiner 
expressed an opinion that the veteran had post-traumatic 
migraine headaches secondary to trauma while in service.  
However, as in the case of the veteran's claim for service 
connection for residuals of a neck injury, that opinion was 
based on medical history provided by the veteran.  In an 
October 1998 addendum, the physician who conducted the July 
1998 VA examination indicated that the medications taken for 
the veteran's post-traumatic stress disorder were not 
causative of his headaches.  In a September 1998 report by a 
VA staff psychiatrist, it was indicated that the veteran's 
headaches could be tension headaches and part of his post-
traumatic stress disorder symptoms or due to Doxepin or they 
could be due to his blood pressure problems.  However, the 
veteran's claims file was later reviewed by a VA physician, 
who indicated that it was more likely than not that the 
headaches were migraine in type and idiopathic in nature and 
were unrelated to his military service.  On the basis of the 
evidence of record, the Board is unable to conclude that the 
veteran's headaches were either incurred in or aggravated 
during service or were secondary to his service-connected 
post-traumatic stress disorder or medication taken therefor.  
Since service connection for residuals of a neck injury has 
been denied, service connection for headaches as secondary to 
such a condition would not be in order.  Accordingly, 
favorable action in connection with the veteran's appeal for 
service connection for headaches is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).





III.  The Claim for Service Connection for a Heart Disability 
as Secondary to Medication Taken for a Service-Connected 
Condition

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding a heart 
disability.  

Reports by a private medical facility reflect that the 
veteran was seen in August 1990 with complaints including 
chest pain.  There was tenderness in the left upper chest 
wall to palpation.  The diagnosis was chest wall muscle 
strain.

When the veteran was afforded a general medical examination 
for the VA in December 1992, examination of the 
cardiovascular system showed the point of maximum impulse at 
the fifth left intercostal space at the midclavicular line.  
S1 and S2 were normal.  There were no murmurs, gallops, rubs, 
clicks, heaves or thrills.  The peripheral pulses, including 
the carotid, brachial, radial, femoral and popliteal and 
dorsalis pedis were two plus and symmetrical, bilaterally, 
and without bruits.  His blood pressure was 104/80 sitting, 
recumbent and standing.  His pulse rate was 80 and regular.  
A cardiac disability was not diagnosed.  

Reports from the doctor's hospital of Nelsonville reflect 
that the veteran was seen in October 1994 for various 
complaints.  On examination, the heart had a regular rate and 
rhythm without murmur.  An electrocardiogram showed a normal 
sinus rhythm with left anterior fascicular block.  The only 
diagnosis was prostatitis.  

The veteran was afforded a cardiovascular examination for the 
VA in July 1998.  According to the veteran, he began having 
symptoms of palpitations and irregular heartbeat as well as 
atypical chest pain about five years previously.  Some of the 
symptoms had been attributed to his medicine Doxepin.  He had 
been diagnosed with an irregular heartbeat.  He also 
complained of a sharp intermittent chest pain.  

It was indicated that he had been evaluated in a VA hospital 
and had undergone an exercise stress test study two years 
previously and took a stress test almost every year for 
several years before that and there had been no mention of 
any evidence of coronary disease.  There was no previous 
history of a myocardial infarction, rheumatic fever or 
cardiac murmurs.  His current medications included blood 
pressure medications as well as Darvocet, Pepcid for 
gastritis and Doxepin for post-traumatic stress disorder.

On physical examination, there was no jugular venous 
distention or carotid bruits.  Cardiac examination showed a 
regular rhythm with an S4 gallop without any murmurs.  Blood 
pressure readings of 120/90, 122/92 and 128/90 were recorded.  
An electrocardiogram showed a normal sinus rhythm with 
possible old inferior scar and an otherwise unremarkable 
tracing.  A chest X-ray was reported to show no acute 
cardiopulmonary disease.  

The diagnosis was atypical chest pain most likely 
musculoskeletal in nature rather than angina.  It was 
indicated that there was no evidence of valvular heart 
disease, left ventricular dysfunction or congestive heart 
failure on clinical evaluation.  It was noted that the 
electrocardiogram showed a possible inferior wall scar that 
could indicate silent coronary atherosclerotic process.  The 
examiner commented that he did not see any definite 
connection between the veteran's military service and the 
current symptomatology of chest pain.  

In an October 1998 addendum, a VA physician indicated that 
there was no cardiac disability resulting from or aggravated 
by the medications prescribed for the veteran's service-
connected psychiatric disorder. 

In this case, as indicated previously, the veteran's service 
medical records, including the report of his physical 
examination, do not reflect any complaints or findings 
regarding a heart disability.  Possible heart conditions were 
initially medically reported many years following the 
veteran's separation from service.  In the recent October 
1998 addendum, the VA physician indicated that there was no 
cardiac disability resulting from or aggravated by the 
medications prescribed for the veteran's service-connected 
psychiatric disorder.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a heart disability.  There is no indication of 
any medical link between any claimed current heart disability 
and his military service.  There is also no evidence that any 
claimed current heart condition was caused by medication 
taken for his service-connected post-traumatic stress 
disorder.  In fact, as indicated previously, a VA physician 
in October 1998 indicated that there was no such cause-and-
effect relationship.  Given the evidence that is of record, 
the claim for service connection for a heart disability may 
not be considered well grounded.  Since the claim is not well 
grounded, it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  To submit a well-grounded claim, the 
veteran will need to offer competent evidence, such as a 
medical opinion finding that there is a confirmed diagnosis 
of a current heart disability and a relationship between his 
heart disability and service, or the taking of medication for 
his service-connected post-traumatic stress disorder.  
Robinette v. Brown, 8 Vet. App. 69 (1995).





IV.  The Claim for Service Connection for a Left Hand 
Disability as
due to Exposure to Agent Orange in Service

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding a left hand 
disability.

When the veteran was examined by the VA in December 1992, he 
reported that in 1965 he had been involved in a motor vehicle 
accident in which he had injured his left forearm with 
multiple fractures.  He had also suffered lacerations to the 
left forearm in an altercation and since that time had 
numbness of his left hand.  The findings on the examination 
were limited to the cervical spine.  

The veteran was afforded an orthopedic examination for the VA 
in November 1996.  He complained mainly of pain and stiffness 
in his left wrist and hand.  He also had numbness in his 2nd, 
4th and 5th fingers.  Various findings were recorded on 
physical examination.  The diagnosis was well-healed left 
distal radius and ulnar fractures with mild limitation of 
motion of the left wrist.

In January 1997 the veteran was again examined by the VA.  
Examination of the left arm showed no evidence of atrophy.  
There were several scars on the forearm. There was mild 
weakness of the hand.  There was also subjective decreased 
sensation on the dorsal surface of the hand that extended up 
the forearm.  On the palmar surface of the hand, there was 
decreased sensation.  The examiner commented that in his 
opinion the neurological impairments were secondary to the 
service-connected fracture of the left radius and ulna.

On a May 1997 rating action, service connection was granted 
for a nerve injury of the left lower arm with an evaluation 
of 10 percent.  

Apart from the neurological symptoms involving the veteran's 
left upper extremity, including his left hand, for which 
service connection has already been established, there does 
not appear to be any current left hand disability.  Where 
there is no current disability, a claim cannot be well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, under the circumstances, the veteran's claim for 
service connection for a left hand disability, apart from the 
neurological manifestations involving the left hand for which 
service connection has already been established is not well 
grounded.  Since the claim is not well grounded, it must 
accordingly be denied.  Grottveit v. Brown, and Edenfield v. 
Brown, supra.

V.  The Claim for Service Connection for Special Monthly 
Compensation
Based on the Need for Regular Aid and Attendance of Another
Person or Based on Being Housebound

When the veteran was afforded the VA examination for aid and 
attendance purposes in November 1994, he reported that he had 
left arm pain and his left hand became numb.  He stated that 
it was hard for him to steer a car and indicated that his 
left hand was cold in the morning.  He complained of lower 
leg and foot pain, bilaterally.  He stated that he was unable 
to independently travel.  He was able to accompany his wife 
during travel and could cook, clean and shop as well as 
attend to his own needs of nature and dress himself.  

On physical examination, his blood pressure was 120/70.  The 
head, face and neck were unremarkable.  His pupils were 
equal, round, and reactive to light and accommodation.  The 
extraocular muscles were intact and full.  The visual fields 
were normal.  Funduscopy examination was unremarkable.  The 
neck was supple and there was no adenopathy.  There was no 
jugular venous distention.  Cardiopulmonary examination 
showed that S1 and S2 were normal.  There were no murmurs, 
gallops, rubs, clicks, heaves or thrills.  Peripheral pulses, 
including the carotid, brachial, radial, femoral, popliteal 
and dorsalis pedis were two plus and symmetrical, bilaterally 
and without bruits.

There were a normal mobility of the chest wall and equal 
excursion of the diaphragms.  Palpation and percussion were 
unremarkable.  Auscultation showed equal breath sounds that 
were symmetrical, bilaterally, and without adventitious 
sounds.  The abdomen was soft and nontender and bowel sounds 
were positive.  There was no organomegaly.  There were no 
masses, tenderness or costovertebral angle tenderness.  The 
genitourinary system was unremarkable.  Examination of the 
lumbar spine showed no bony deformity, discoloration or 
tenderness.  Forward flexion was to 90 degrees and backward 
extension to 30 degrees.  Rotation to the left and right was 
to 35 degrees and flexion to the left and right was to 
40 degrees.  Neurologic examination showed diminished pin and 
light touch sensation along the volar aspect of the left 
forearm.  Cranial nerves II through XII, motor and deep 
tendon reflexes, cerebellar examination and mental status 
examination were intact and physiologic.  Examination of the 
elbows and shoulders showed no bony tenderness, deformity or 
discoloration.  There was no swelling.  Examination 
bilaterally showed a full range of motion with flexion of the 
elbow to 145 degrees and extension to 0 degrees.  Forward 
elevation of the shoulders was to 180 degrees and abduction 
to 180 degrees, bilaterally.

The examiner indicated that, in the upper extremities, there 
were no functional restrictions with reference to strength, 
coordination, ability to feed himself, fasten clothing, 
bathe, shave or tend to the needs of nature.  In the lower 
extremities, there were no functional restrictions with 
regard to extent of limitation of motion, muscle atrophy, 
contractures, weakness, lack of coordination or other 
interference.  There was no defect in weight bearing, 
balance, or propulsion.  There was no limitation of motion or 
deformity of the lumbar, thoracic or cervical spine and no 
deformity of the thoracic spine that interfered with 
breathing.  

It was stated that the veteran was capable of protecting 
himself from the hazards and dangers of daily environment 
without difficulty.  In the course of a typical day, the 
veteran related that he was housebound and went no where.  It 
was indicated that the veteran was able to walk without the 
assistance of another person with the maximum distance as 
much as he wished to walk.  There was no deficit in walking 
and no mechanical aid was used.  It was stated that the 
veteran left his home frequently and usually in the 
accompaniment of his wife.  

An impression was made of status post-traumatic injury of the 
left distal radius and ulna with an otherwise normal physical 
examination.  

As noted previously, an orthopedic examination conducted for 
the VA in November 1996 showed well-healed left distal radius 
and ulnar fractures with mild limitation of motion of the 
left wrist.  On the January 1997 examination conducted for 
the VA, there was mild weakness of the left hand.  There was 
subjective evidence, by history, of decreased neural function 
involving the distribution of both the ulnar and median 
nerves in the left hand and forearm.  

VA outpatient treatment records reflect that, when the 
veteran was seen in March 1999, he reported that he had been 
riding on his bicycle more frequently, about 7 to 12 miles a 
day and 30 miles a week.  

The record reflects that the veteran has established service 
connection for the following conditions:  Post-traumatic 
stress disorder, rated 100 percent disabling; residuals of an 
injury to the ulnar and median nerves of the left forearm and 
hand, rated 10 percent disabling; and, residuals of fracture 
of the left distal radius and ulna and residuals of a 
diagonal fracture of the proximal one-third of the left 
fibula with minimal displacement, each rated noncompensable.  

The law granting special monthly compensation based on the 
need for regular aid and attendance of another person 
contemplates individuals with such severe physical 
disabilities that they are unable to care for themselves.  
The determination of entitlement to additional compensation 
is based on the overall ability to care for one's own needs.  
In the instant case, the evidence reflects that the veteran's 
service-connected disabilities have resulted in a number of 
symptoms; however, the evidence indicates that he is capable 
of taking care of his own personal needs such as feeding and 
dressing himself.  Although the veteran's service-connected 
psychiatric condition is rated 100 percent disabling, the 
veteran is alert and has an appropriate affect.  He is well 
oriented in all three spheres and his judgment is described 
as good.  In the Board's judgment, the evidence does not 
establish that the veteran's service-connected disabilities 
are so severe and debilitating as to require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.352. 

In order to qualify for housebound benefits, the law requires 
that a veteran have a single service-connected disability 
rated at 100 percent and that he either be substantially 
confined to his dwelling or have additional service-connected 
disability or disabilities independently ratable at 
60 percent.  In this case, the veteran does have a service-
connected disability rated as 100 percent disabling.  
However, the evidence indicates that he is able to ambulate 
without a mechanical aid and can walk as far as he desires.  
The veteran leaves his house frequently, usually accompanied 
by his wife.  A recent VA outpatient treatment record 
reflects that the veteran rode his bicycle about 7 to 12 
miles per day and 30 miles a week.  Thus, the evidence does 
not establish that the veteran is confined to his home or the 
immediate premises.  Thus, the requirements of the law for 
housebound benefits have not been met.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).


ORDER

New and material evidence has been submitted to warrant 
reopening of the claim for service connection for residuals 
of a neck injury, and the claim is reopened.  

Entitlement to service connection for residuals of a neck 
injury is denied.  

Entitlement to service connection for headaches as secondary 
to the veteran's post-traumatic stress disorder or secondary 
to a neck injury is not established.  The appeal is denied.  

Entitlement to service connection for a heart disability as 
secondary to treatment for the veteran's post-traumatic 
stress disorder is not established.  The appeal is denied.  

Entitlement to service connection for a left hand disability 
as secondary to Agent Orange exposure in service is not 
established.  The appeal is denied.  


Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or based on 
being housebound is not established.  The appeal is denied.  



REMAND

The veteran seeks entitlement to a clothing allowance.  The 
record reflects that in October 1993 the veteran submitted an 
application for the annual clothing allowance under the 
provisions of 38 U.S.C.A. § 1162.  He indicated that his 
disabilities required the use of an appliance for a left foot 
condition and left lower leg disability.

In November 1993, the regional office denied his claim for 
the annual clothing allowance on the basis that he was not 
service connected for a left foot or leg condition. 

In a September 1997 rating action, service connection was 
granted for residuals of a fracture of the proximal one-third 
of the left fibula with minimal displacement, rated 
noncompensable.  

The Secretary shall pay a clothing allowance to a veteran who 
(in pertinent part) because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance which the Secretary determines tends to wear out or 
tear the clothing of the veteran.  38 U.S.C.A. § 1162; 
38 C.F.R. § 3.810.

In this case, the record reflects that the veteran has 
established service connection for residuals of a fracture of 
the proximal one-third of the left fibula; however, the 
condition has been rated noncompensable.  The Board notes 
that a VA examination to determine if the veteran wears a 
prosthetic device that wears out his clothing has not been 
conducted.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court")  has held 
that VA's duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claims 
includes obtaining an adequate VA medical examination if 
existing medical information is insufficient for evaluation 
purposes.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
medical examination to determine whether 
he is using a prosthetic device which 
would warrant entitlement to a clothing 
allowance.  If necessary the RO should 
obtain a determination from the Chief 
Medical Director as to whether the 
disability necessitates the use of a 
prosthetic or orthopedic appliance which 
tends to wear or tear the veteran's 
clothing.  The veteran should be asked to 
bring articles of clothing with him to 
the examination evidencing damage caused 
by any appliance worn,  and the examiner 
is requested to describe this brace. The 
claims file should be made available to 
the examiner for review before the 
examination.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether entitlement 
to a clothing allowance under the 
provisions of 38 U.S.C.A. § 1162 (West 
1991) is warranted.  If the claim for 
this benefit remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.




Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

